Case:19-11650-MER Doc#:149 Filed:10/07/19              Entered:10/07/19 14:02:34 Page1 of 3




                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO

 In re:                                           )
                                                  )
 SKIN PC,                                         )     Case No. 19-11650 MER
 Debtor.                                          )     Chapter 11
                                                  )
 In re:                                           )
                                                  )
 KEVIN JOHN MOTT,                                 )     Case No. 19-11647 MER
 Debtor.                                          )     Chapter 11
                                                  )
 In re:                                           )
                                                  )
 LAKE LOVELAND DERMATOLOGY, P.C.,                 )     Case No. 19-11659 MER
 a Colorado Professional Corporation              )     Chapter 11
 EIN XX-XXXXXXX                                   )
 Debtor.                                          )     JOINTLY ADMINISTERED UNDER
                                                  )     Case No. 19-11650 MER


           MOTION TO ASSUME NON-RESIDENTIAL REAL PROPERTY LEASE
                         (STERLING PREMISES LEASE)


       Debtor-in-Possession, Lake Loveland Dermatology, P.C. (“Debtor”), through its
 counsel, Weinman & Associates, P.C., moves this Court for an Order authorizing it to
 assume its non-residential real property lease for the premises located at 1405 S. 8th
 Avenue, Suite 102, Sterling, Colorado (“Premises Lease”), with Banner Medical Group dba
 Morgan County Hospital (“Landlord”). In support of its motion, Debtor states as follows:

 1.       Debtor filed its voluntary Chapter 11 bankruptcy petition on March 8, 2019 (“Petition
          Date”).

 2.       Since the date of the filing of its bankruptcy petition, Debtor has remained in
          possession of its assets and has operated its business and managed its financial
          affairs as a Debtor-in-Possession pursuant to 11 U.S.C. §§1107 and 1108.

 3.       The Debtor operates dermatology clinics along the Colorado Front Range.

 4.       Prior to the date of the filing of its petition, Debtor and Landlord entered into the
          Premises Lease.

 5.       The Court has ordered an extension of time to assume or reject the Premises Lease
          until October 7, 2019.
Case:19-11650-MER Doc#:149 Filed:10/07/19             Entered:10/07/19 14:02:34 Page2 of 3




 6.     The Premises Lease is a Timeshare Agreement Premises Lease for the premises
        located at 1405 S. 8th Avenue, Suite 102, Sterling, Colorado, with a daily rental rate
        of $79.74 per day for the scheduled clinic hours, and $14.40 per month for storage
        area. The Premises Lease is a month to month lease.

 7.     The Premises Lease is critical to the Debtor’s ongoing business operations and to
        its ability to reorganize under Chapter 11. Debtor is currently not in default under the
        terms of the Premises Lease.

 8.     The Debtor requests that the Court authorize it to assume its Premises Lease with
        its Landlord. As required by the Bankruptcy Code, the Debtor will promptly cure the
        default, if any, under the Lease and will provide its Landlord with adequate
        assurance of future performance, however, no defaults exist and Debtor asserts that
        its prior performance provides adequate assurance of its future ability to perform.

       WHEREFORE, for reasons as set forth above, Debtor respectfully requests that it
 be authorized to assume its non-residential real property lease for the premises located at
 1405 S. 8th Avenue, Suite 102, Sterling, Colorado, with Banner Medical Group dba Morgan
 County Hospital, and for such further relief as is deemed appropriate by this Court.

 DATED: October 7, 2019

                                            Respectfully Submitted,

                                            WEINMAN & ASSOCIATES, P.C.



                                            By: /s/ Jeffrey A. Weinman
                                                 Jeffrey A. Weinman, #7605
                                                 730 17th Street, Suite 240
                                                 Denver, CO 80202-3506
                                                 Telephone: (303) 572-1010
                                                 Facsimile: (303) 572-1011
                                                 jweinman@weinmanpc.com




                                               2
Case:19-11650-MER Doc#:149 Filed:10/07/19           Entered:10/07/19 14:02:34 Page3 of 3




 9013-1 CERTIFICATE OF SERVICE OF MOTION, NOTICE AND PROPOSED ORDER

          The undersigned certifies that on October 7, 2019, I served by prepaid first class
 mail a copy of the MOTION TO ASSUME NON-RESIDENTIAL REAL PROPERTY LEASE
 (STERLING PREMISES LEASE), notice and proposed order on all parties against whom
 relief is sought and those otherwise entitled to service pursuant to the FED.R.BANKR.P. and
 these L.B.R. at the following addresses:

 Paul V. Moss, Esq.                               Douglas W. Brown, Esq.
 U.S. Trustee’s Office                            Neal K. Dunning, Esq.
 1961 Stout St., Ste. 12-200                      Brown Dunning Walker PC
 Denver, CO 80294                                 2000 South Colorado Blvd.
                                                  Tower Two, Suite 700
 Lake Loveland Dermatology, P.C.                  Denver, CO 80222
 Attn: Lucas Hutchison
 776 West Eisenhower Blvd.                        Frank W. Visciano, Esq.
 Loveland, CO 80537                               Senn Visciano Canges, P.C.
                                                  1700 Lincoln St., Ste. 4300
 Jordan Factor, Esq.                              Denver, CO 80203
 Jeremy T. Jonsen, Esq.
 Michael T. Gilbert, Esq.                         Keith C. Owens, Esq.
 Allen Vellone Wolf Helfrich & Factor, P.C.       Venable LLP
 1600 Stout St., Ste. 1100                        2049 Century Park East, 23rd Floor
 Denver, CO 80202                                 Los Angeles, CA 90067

 Lee M. Kutner, Esq.                              Banner Medical Group
 Keri L. Riley, Esq.                              dba Morgan County Hospital
 Maureen K. McIntee, Esq.                         2400 Edison Street
 1660 Lincoln St., Ste. 1850                      Brush, CO 80723
 Denver, CO 80264
                                                  Banner Medical Group
 Lance J. Goff, Esq.                              Attn: Krista Touros, Registered Agent
 3015 47th St.                                    1801 16th Street
 Ste. E-1                                         Greeley, CO 80631
 Boulder, CO 80301

 Valerie Smith, Synchrony Bank
 c/o PRA Receivables Management, LLC
 PO Box 41021
 Norfolk, VA 23541

 Matthew T. Faga, Esq.
 Jennifer M. Salisbury, Esq.
 Markus Williams Young & Hunsicker, LLC
 1700 Lincoln St., Ste. 4550
 Denver, CO 80203                                 /s/ Lisa R. Kraai

                                              3
